 



EXHIBIT 10.33
November __, 2007
Aisling Capital
888 Seventh Avenue
30th Floor
New York, New York 10106
Dear Gentlemen:
     Together we beneficially own 2,400,835 shares of common stock (the “Common
Stock”) of Planet Technologies, Inc., a California corporation (the “Company”).
We each desire to amend the Certificate of Incorporation (the “Original COD”) in
the manner contemplated by Exhibit A hereto (the “Amended and Restated COD”) in
accordance with this letter agreement.
     For valid consideration, the receipt of which is hereby acknowledged, we
each agree, severally and not jointly, that between the first business day after
which the Common Stock is no longer registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended, and the fifth business day
thereafter (the “Amendment Period”), we shall (i) vote (or shall cause to be
voted) all Common Stock owned or controlled by each of us, and shall take all
other actions necessary, to ensure that the Original COD is amended and restated
and replaced with the Amended and Restated COD (and this letter agreement shall
be deemed to be the required consent with respect thereto for all purposes) (the
“Amendment”), and (ii) cause the Amended and Restated COD to be filed with the
Secretary of State of the State of Delaware (the “Filing”).
     If the undersigned shall fail to vote as required pursuant to the preceding
paragraph, and the Amendment is not adopted, and the Filing effected, each of
the undersigned shall be deemed to have irrevocably constituted and appointed
Aisling Capital II, L.P. (“Aisling”) as its limited proxy coupled with an
interest for the sole purposes of voting such stockholder’s shares of Common
Stock in favor of the Amended and Restated COD, and causing the Filing to occur.
     This letter agreement may be executed and delivered by each party hereto in
separate counterparts (including by facsimile or PDF), each of which when so
executed and delivered shall be deemed an original and both of which taken
together shall constitute but one and the same agreement. The terms and
conditions hereof constitute the entire agreement between the parties hereto
with respect to the subject matter of this letter agreement and supersede all
previous communications, either oral or written, representations or warranties
of any kind whatsoever, except as expressly set forth herein. No modifications
of this letter agreement nor waiver of the terms or conditions thereof shall be
binding unless signed by each of the parties hereto, and approved by the
unanimous consent of the board of directors of the Company. This letter
agreement is for the sole benefit of the parties hereto, Aisling and the Company
(each of whom are expressly acknowledged to be third party beneficiaries of this
letter agreement).
     THIS LETTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING

 



--------------------------------------------------------------------------------



 



EFFECT TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW. WE EACH
HEREBY AGREE TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND ANY FEDERAL COURT SITTING IN WILMINGTON, DELAWARE.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement to the foregoing by signing this letter
agreement in the space provided below.

                  Very truly yours,
 
                FOG CITY FUND, LLC  
 
           
 
  By:        
 
                Name:
Title:
 
           

                  GLENN HOLDINGS, LP  
 
           
 
  By:        
 
                Name:
Title:
 
           

                  WINDAMERE III, LLC  
 
           
 
  By:        
 
                Name:
Title:
 
           

         
 
       
 
 
 
William Barkett    

         
 
       
 
 
 
Lisa Barkett    

         
 
       
 
 
 
Ellen Preston    

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated
Certificate of Designations of
Common Stock Convertible Preferred Stock
     See attached.

 